Citation Nr: 1425307	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-49 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for adjustment disorder, chronic, with mixed anxiety and depressed mood.  

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbosacral spine.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for ulnar nerve damage of the right upper extremity to include as secondary to service-connected disability.

5.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service-connected disability.  

6.  Entitlement to service connection for headaches to include as secondary to service-connected disability.  

7.  Entitlement to service connection for a posttraumatic head injury.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cervical spine disability and, if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	David Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky dated in June 2009 and August 2009.  The claims are now under the jurisdiction of the Cleveland, Ohio RO.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in February 2012.  A transcript of the hearing is associated with the claims file.



The issue of service connection for right shoulder disability have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The record before the Board includes both a paper as well as an electronic claims file.  

Issues 1 through 7, as well as entitlement to service connection for cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Unappealed February and October 2003 rating decisions denied the Veteran service connection for a cervical spine disability, based essentially on findings that it was not shown he had presented evidence of a current disability to show new and material evidence to reopen a claim denied previously as noted in the rebuilt claims folder.  

2.  Evidence received since the October 2003 rating decision denying service connection for cervical spine disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for cervical spine disability, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The October 2003 rating decision denying the claim for service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013). 

2.  New and material evidence has been received to reopen the claim of service connection for cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants reopening of the claim of entitlement to service connection for cervical spine disability  and remands the claim for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

Historically, a February 2003 rating decision denied the Veteran's claim for service connection for a cervical spine disability, based on a finding that no new and material evidence had been received to reopen a previously denied claim.  The record reflects that the Veteran's claims folder is rebuilt, and that the original rating decision is not identified or of record.  It appears that the initial rating decision denied the claim due to a lack of current disability as to the cervical spine.  A rating decision dated in October 2003 then denied the claim again, based on a finding of no new and material evidence.  The limited service treatment records show that the Veteran sought treatment for pain between the scapula in April 1991.  MRI of April 1991 showed degenerative changes of the cervical spine but current disability was reportedly not shown as subsequent MRI and radiographs in 1993, 1998 and 2000 were negative.  

The Veteran did not appeal the October 2003 rating decision, and no additional evidence pertinent to the issues was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for the cervical spine was received in June 2008. 

Since the October 2003 rating decision, the Veteran submitted additional evidence, including VA treatment records showing current neck and shoulder pain as well as extensive testimony from the Veteran indicating that his accident in service caused neck and shoulder pain.  It is documented that the Veteran had an accident in service in February 1991 when a truckload of logs fell on top of him while he was loading the truck in Saudi Arabia.  This evidence is new, in that it was not previously of record at the time of the October 2003 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for cervical spine disability.


ORDER

New and material evidence having been received, the claim for service connection for cervical spine disability is reopened, and to this extent only the appeal is granted.


REMAND

Increased rating claims

At the February 2012 Board hearing, the Veteran reported that his adjustment disorder as well as his lumbosacral spine disability had worsened since the most recent VA examinations, which were conducted in April 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). Thus, these claims must be remanded.  

Service connection claims

Development is necessary as to the claim for cervical spine disability now that the claim is reopened.  Initially, the AOJ should send the Veteran proper notice as to the claim that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, while the Veteran's claims folder is rebuilt and original service treatment records are largely unavailable, some service treatment records have been obtained which show he injured his back and neck in February 1991 in Saudi Arabia.  In March 1991, he was seen for nonradiating pain between the scapula.  An April 1991 MRI showed degenerative change in C5-6 disk space with spurring that could be causing pain and neck muscle spasm.  The Veteran has credibly explained that he was involved in an incident in which a truckload of logs fell onto his back off of a truck he was loading.  Under the circumstances, the Board finds that an examination is warranted to determine whether there is any current cervical spine disability that is due to the incident in service.  

Similarly, the Veteran has complained about headaches, posttraumatic head injury and left shoulder disability due to the accident in service and alternatively as secondary to the aforementioned cervical spine disability which he believes should be service-connected.  The Board again notes that it finds the Veteran's contentions as to the incident in service and his current pain to be credible.  Under the circumstances, it finds that examination is warranted to determine whether any current headaches, post traumatic head injury or left shoulder disability are due to the incident in service.  

In light of the evidence noted above, the Board finds that VA examinations are necessary regarding these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran testified as to his right lower extremity sciatica.  The Board finds the claim as to right lower extremity sciatica is inextricably intertwined with the claim for increased rating for his lumbosacral spine disability.  Similarly, the claim as to right upper extremity ulnar neuropathy is inextricably intertwined with the claim for service connection for the cervical spine being remanded.  As such VA is required to decide the issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  These claims will be remanded to the AOJ along with the other claims.  

VA treatment records to April 2011 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from January 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish a claim for a service connection for cervical spine disability and also lays out the provisions of 38 C.F.R. § 3.310 in regard to the remaining service connection claims on appeal.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims being remanded.  Document all unsuccessful attempts to obtain such records.

3.  Obtain VA treatment records dated from April 2011 to the present.  All attempts to obtain those records should be documented in the claims file.  

4.  Thereafter, schedule the Veteran for an appropriate VA psychiatric examination to identify the nature, extent and severity of all manifestations of his service-connected adjustment disorder, chronic, with mixed anxiety and depressed mood.  A Global Assessment of Functioning (GAF) score must be assigned and must be described in terms of the disability's effect on social and occupational functioning.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  All opinions must be supported by a detailed rationale.

5.  Thereafter, schedule the Veteran for an appropriate VA medical examination to identify the nature, extent and severity of all manifestations of his service-connected degenerative changes of the lumbosacral spine.  This examination must also address the current nature, onset and likely etiology of any cervical spine disability, left shoulder disability, headaches, post traumatic head injury, right upper extremity ulnar nerve damage or right extremity sciatica found to be present during the pendency of the claim.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

With regard to the lumbosacral spine, the examiner is requested to address range of motion, the frequency and duration of any doctor-prescribed bedrest, ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner must also describe the presence and severity of any associated objective neurological abnormalities, notably sciatica/radiculopathy of the lower extremities, if shown.

The examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that any diagnosed any cervical spine disorder, headaches, posttraumatic head injury, left shoulder disability, right upper extremity ulnar nerve damage or right extremity sciatica is related to or had its onset in service. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any of the disabilities listed above were caused or aggravated by any service-connected disability (notably the lumbosacral spine disorder, or any other disability found to be service-connected pursuant to the prior paragraph).  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a detailed rationale for any opinion expressed.  

6.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


